United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                               April 16, 2003
                         FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                             No. 02-60890
                           Summary Calendar



RICHARD MERLE SWITZER,

          Plaintiff-Appellant,

                                versus

GREG HERMAN; JOE DON CUNNINGHAM; CRAIG S. SHOWS, JR.; SCOTT DELANO;
CITY OF GULFPORT; CITY OF BILOXI; MICHAEL GOLDSWORTHY; GULFPORT
POLICE DEPARTMENT; GEORGE H. PAYNE, JR.; BILOXI POLICE DEPARTMENT;
TOMMY MOFFETT,

          Defendants-Appellees.



          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 1:02-CV-434


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Richard Merle Switzer, Mississippi state prisoner #47818,

proceeding pro se and in forma pauperis, appeals the district

court’s order in his § 1983 suit denying his motion for appointment

of counsel.    Switzer asserts conclusionally that he needs counsel

in order to sharpen the issues, to investigate, and to obtain



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
favorable evidence.    Switzer also argues that he is not capable of

representing himself properly.

     An    interlocutory   order   denying     an    application    for    the

appointment of counsel in a § 1983 case is immediately appealable.1

However, a trial court is not required to appoint counsel for an

indigent plaintiff in a civil rights action unless there are

exceptional    circumstances.2     This    court    will   not   reverse   the

district court’s denial of such a motion unless the appellant shows

that the ruling constituted a clear abuse of discretion.3

     Switzer has not shown that his case presents exceptional

circumstances such that the district court clearly abused its

discretion in denying the motion.         The district court’s denial of

Switzer’s motion for appointment of counsel is therefore AFFIRMED.

Switzer’s motion to supplement the record is DENIED.




     1
         Robbins v. Maggio, 750 F.2d 405, 409-13 (5th Cir. 1985).
     2
         Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).
     3
         Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987).

                                    2